DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment dated 4/22/2021 is entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
Applicant has amended the independent claims to incorporate subject matter that was previously indicated as allowable over the prior art. Despite this, the claims are still rejected in view of new grounds of rejection presented below which rely on newly cited references (see §103 rejections below). To give the Applicant, an opportunity to respond to the new grounds of rejection, this Office Action is made Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, there is a lack of antecedent basis for the term “the 3D object space”. It is unclear what/which object space (in 3D) this refers to.
In accordance with compact prosecution practice (see MPEP 2173.06), this is being construed as referring to any arbitrary 3D object space such as the location of the imaging planes of the (selected) 2D angiographic images in 3D space.

Claims 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 depends on claim 13, and recites that the selected 2D angiographic images comprise the images without contrast agent but claim 13 already recites that “the selected 2D angiographic images include images without contrast agent…” 
Claim 15 depends on claim 13, and recites that the selected 2D angiographic images comprise the images with contrast agent but claim 13 already recites that “the selected 2D angiographic images include… images with contrast agent.” Therefore, claim 15 does not appear to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 1, 2, 8, 12, 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al., US 2007/0127845 A1 (hereinafter “Fu”), Cho et al., “Accurate technique for complete geometric calibration of cone-beam computed tomography systems” Med. Phys 32 (4), April 2005 (hereinafter “Cho”), Heilbrun et al., US 5,389,101 (hereinafter “Heilbrun”), and Hipwell et al., “Intensity-Based 2-D–3-D Registration of Cerebral Angiograms” IEEE Transactions on Medical Imaging, Vol. 22, No. 11, November 2003 (hereinafter “Hipwell”). 
Regarding claim 1, Fu teaches a method, comprising:
acquiring (at step 402, Fig. 4) a plurality of 2D projection x-ray images (X-ray image A and X-ray image B) with two or more orientations (projections A and B, Fig. 3, ¶ [0041]-[0042]) of an x-ray imaging system (imaging X-ray sources 103A and 103B, and detectors 104A and 104B, Fig. 1A), each orientation having an unknown imaging geometry (“geometric relationship between the positions of the patient (a 3-D object) and the 2-D image projections produced by the in-treatment X-ray imaging system”, ¶ [0040]; “                                
                                    
                                        
                                            α
                                        
                                        
                                            A
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            α
                                        
                                        
                                            B
                                        
                                    
                                
                             are the geometric amplification factors (e.g., scale factors related to source-to-patient and patient-to-detector distances) for projections A and B”, ¶ [0043]; see discussion below
registering (at steps 404-406, Fig. 4), by one or more processors, selected 2D projection x-ray images of the plurality of 2D projection x-ray images (X-ray image A and X-ray image B) to a 3D scan volume produced by a 3D imaging system (CT scan ¶ [0030], which implies a CT scanner) (see ¶ [0040]-[0047]), wherein the imaging geometry of each orientation of the x-ray imaging system is unknown with respect to the 3D imaging system prior to acquiring the plurality of 2D projection x-ray images (see discussion below); and
estimating/approximating the imaging geometry of each of the two or more orientations of the x-ray imaging system (implied from “the number of DRRs required for registration may be reduced by making simplifying approximations of the geometric relationship between the position of the patient (a 3-D object) and the 2-D image projections produced by the in-treatment X-ray imaging system.” ¶ [0040]).
Regarding the limitation of the unknown imaging geometry: Prior to acquiring the plurality of 2D projection x-ray images, the CT scanner (or anyone/anything else for that matter) would not know the geometric amplification factors                         
                            
                                
                                    α
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    B
                                
                            
                        
                     (which are based on the source-to-patient and patient-to-detector distances at the time of acquiring the 2D projection images) because the 2D projections images hadn’t been acquired yet. For example, consider a photographer photographing a subject:
Prior to taking the photograph of the subject, a third party observer asks the photographer himself how far away from the subject he was (i.e., distance between camera and subject) when he photographed the subject. The photographer replies that he can’t answer the question because he doesn’t know (i.e., he hasn’t even photographed the subject yet). Even if the photographer gives some sort of estimate, 
In this case, the CT scanner (as a third party observer), or anyone/anything else for that matter, can’t really know for sure what the imaging geometry (the geometric amplification factors                         
                            
                                
                                    α
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    B
                                
                            
                        
                     which are based on the source-to-patient and patient-to-detector distances at the time of acquiring the 2D projection images) will be until the 2D projection x-ray images are acquired by the x-ray imaging system.
Fu does not teach that each of the plurality of 2D projection x-ray images includes a projection of a plurality of fiducial markers having a known 3D configuration, let alone determining the imaging geometry of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the known 3D configuration of the plurality of fiducial markers.
Cho teaches each of a plurality of 2D projection x-ray images includes a projection of a plurality of fiducial markers having a known 3D configuration (“With the phantom placed in the ﬁeld of view of the imaging system, one radiographic image is taken and the locations of each BB in the image are determined. The piercing point (offset of the image, or “projection point”), detector angle, source position, detector position, and gantry angle are calculated using the method explained below. One x-ray image of the phantom is sufficient to determine the geometry or “pose” of the system. To characterize the geometry of the system at different gantry angles (poses), an x-ray image acquisition, and the calibration are repeated at each desired gantry angle.” page 972, C. Calibration procedure).
Cho further teaches determining the imaging geometry (detector tilt, source position, detector position, gantry angle, etc.) of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the known 3D configuration of the plurality of fiducial markers (see pages 972-976); e.g., the detector to source distance (“                        
                            
                                
                                    Z
                                
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    ”) for a given orientation (“i”) is determined based on the inner and outer distances (“                        
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                        
                    ” and “                        
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                    ”) of ellipses of the projected fiducial markers as shown in the 2D projection x-ray image and the known 3D configuration of the fiducial (radius of the circular pattern of ball bearings “rad”, and the distance between the two circular trajectories “l”) by using equation 22:
                
                    
                        
                            Z
                        
                        
                            S
                        
                        
                            i
                        
                    
                    =
                    
                        
                            2
                             
                            r
                            a
                            d
                             
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                        
                            l
                            (
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                            )
                        
                    
                
            
As discussed above, Fu performs the registration between the 2D projection x-ray images and the 3D scan volume using an approximated imaging geometry. The ordinarily skilled artisan would have recognized that by using fiducial markers to experimentally measure/determine the imaging geometry, the registration between the 2D projection x-ray images and the 3D scan volume can be improved by using the measured/determined imaging geometry instead of the approximated imaging geometry.

However, it is noted that neither Fu nor Cho (either combined as discussed above or individually) teaches non-invasive fiducial markers per se.
Heilbrun teaches non-invasive fiducial markers for registration/calibration purposes (“During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient’s head 210. Fiducial structure 220 may be removed from workspace 208 when it not required.” col. 5, lines 33-40; further, see col. 10, lines 22-28; and col. 6, lines 45-57).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Fu such that the fiducial markers are non-invasive, as taught by Heilbrun; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for the fiducial markers in a 
Regarding the limitations of the “2D angiographic images” and the “angiographic imaging system”, the ordinarily skilled artisan would have recognized that the x-ray imaging system of Fu reads on an angiographic imaging system because x-ray imaging can be used for angiography.
Notwithstanding the above, the modified Fu invention does not teach that the 2D projection images are angiographic images per se (e.g., Fu does not teach that the 2D projection images are of the blood vessels); let alone the “identify”, “project”, and “display” functions as recited in the claims.
Hipwell teaches acquiring 2D angiographic images and registering them to a 3D scan volume produced by a 3D imaging system (“aligning three-dimensional (3-D) magnetic resonance angiography (MRA) with 2-D X-ray digital subtraction angiograms (DSA)”, Abstract).
Hipwell further teaches:
identifying contours of a target vasculature in the 3D scan volume (see Fig. 3, right, which is a digitally reconstructed radiograph (DDR) of the segmented 3D phase contrast magnetic resonance angiography (PC-MRA); as shown in the Fig. 3, the vessel contour has been identified in the PC-MRA by segmentation);
projecting the contours of the target vasculature, through an imaging geometry of one or more orientations of the angiographic imaging system (the DDR process performed on the PC-MRA involves projecting the contours of the target vasculature through an imaging geometry into a 2D plane; the imaging geometry is understood to be that of an orientation of the angiographic imaging system because the projected target vasculature appears to match/be aligned with the target vasculature in the 2D angiographic image as shown in Fig. 3, left); and
displaying the projections of the target vasculature in one or more 2D angiographic images (see Fig. 8 which shows projections of target vasculatures in red, overlaid in 2D angiographic images in green).
Hipwell further teaches: “Minimally invasive neuro-interventions such as the treatment of arteriovenous malformations (AVMs) or intracranial aneurysms via endovascular coiling or glue embolization [1], [2], routinely make use of fluoroscopy and digital subtraction angiography (DSA) to guide the placement of instruments, such as catheters and coils. However the two-dimensional (2-D) nature of these images makes navigation of the tortuous cerebral vessels a demanding task and complicates, in the case of endovascular coil embolization for instance, the delivery of coils through the neck of the aneurysm. Registration of the 2-D X-ray projection images to preoperative magnetic resonance angiography (MRA) can greatly enhance visualization and introduces potentially useful complementary information such as three-dimensional (3-D) blood flow.” (I. Introduction).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified Fu invention such that the 2D projection images are 2D angiographic images of a target vasculature, and also by further identifying contours of a target vasculature in the 3D scan volume, projecting the contours of the target vasculature through an imaging geometry of one or more orientations of the angiographic imaging system, and displaying the projections of the target vasculature in 

Regarding claim 2, the invention of Fu modified in view of the teachings of Cho, Heilbrun, and Hipwell teaches the invention of claim 2 but does not teach that the plurality of non-invasive fiducial markers is arranged on a non-invasive calibration device of known configuration, wherein the calibration device has a fixed location relative to a patient’s head.
Heilbrun teaches that the plurality of non-invasive fiducial markers is arranged on a non-invasive calibration device of known configuration, wherein the calibration device has a fixed location relative to a patient’s head (“During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient’s head 210. Fiducial structure 220 may be removed from workspace 208 when it not required.” col. 5, lines 33-40; further, see col. 10, lines 22-28; and col. 6, lines 45-57; see Fig. 2).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified Fu invention such that the plurality of non-invasive fiducial markers is arranged on a non-invasive calibration device of known configuration, wherein the calibration device has a fixed location relative to a patient’s head in order apply the modified invention of Fu to the head.

claim 8, Fu teaches a system (e.g., 4000, Fig. 11), comprising:
a storage device (storage 2030, Fig. 11); and
one or more processors (processing device 2010, Fig. 11) operatively coupled with the storage device, the one or more processors to:
receive (at step 402, Fig. 4) data comprising a plurality of 2D projection x-ray images (X-ray image A and X-ray image B) of an anatomical region in two or more different orientations (projections A and B, Fig. 3, ¶ [0041]-[0042]) of an x-ray imaging system (imaging X-ray sources 103A and 103B, and detectors 104A and 104B, Fig. 1A), each orientation having an unknown imaging geometry (“geometric relationship between the positions of the patient (a 3-D object) and the 2-D image projections produced by the in-treatment X-ray imaging system”, ¶ [0040]; “                                
                                    
                                        
                                            α
                                        
                                        
                                            A
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            α
                                        
                                        
                                            B
                                        
                                    
                                
                             are the geometric amplification factors (e.g., scale factors related to source-to-patient and patient-to-detector distances) for projections A and B”, ¶ [0043]; see discussion below);
register (at steps 404-406, Fig. 4) data of selected 2D x-ray images of the plurality of 2D x-ray images (X-ray image A and X-ray image B) with data comprising a calibrated 3D scan volume of the anatomical region produced by the 3D imaging system (CT scan ¶ [0030], which implies a CT scanner) (see ¶ [0040]-[0047]), wherein the imaging geometry of each orientation of the x-ray imaging system is unknown with respect to the 3D imaging system prior to the receiving of data  (see discussion below); and
estimate/approximate the imaging geometry of each of the two or more orientations of the x-ray imaging system (implied from “the number of DRRs required for registration may be reduced by making simplifying approximations of the geometric relationship between the position of the patient (a 3-D object) and the 2-D image projections produced by the in-treatment X-ray imaging system.” ¶ [0040]).
Regarding the limitation of the unknown imaging geometry: Prior to acquiring the plurality of 2D projection x-ray images, the CT scanner (or anyone/anything else for that matter) would not know the geometric amplification factors                         
                            
                                
                                    α
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    B
                                
                            
                        
                     (which are based on the source-to-patient and patient-to-detector distances at the time of acquiring the 2D projection images) because the 2D projections images hadn’t been acquired yet. For example, consider a photographer photographing a subject:
Prior to taking the photograph of the subject, a third party observer asks the photographer himself how far away from the subject he was (i.e., distance between camera and subject) when he photographed the subject. The photographer replies that he can’t answer the question because he doesn’t know (i.e., he hasn’t even photographed the subject yet). Even if the photographer gives some sort of estimate, plan, or current position as an answer to the question, this may not necessarily be the actual distance between the camera and the subject at the time of photographing when the photographer does get around to photographing the subject. For example, this could possible change between the answer and the actual photographing. In this sense, the photographer (let alone the third party observer asking the photographer) can’t really know for sure what the distance between the camera and the subject will be until the photograph is actually taken.

                        
                            
                                
                                    α
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    B
                                
                            
                        
                     which are based on the source-to-patient and patient-to-detector distances at the time of acquiring the 2D projection images) will be until the 2D projection x-ray images are acquired by the x-ray imaging system.
Fu does not teach that each of the plurality of 2D projection x-ray images includes a projection of a plurality of fiducial markers having a known 3D configuration, let alone determining the imaging geometry of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the known 3D configuration of the plurality of fiducial markers.
Cho teaches each of a plurality of 2D projection x-ray images includes a projection of a plurality of fiducial markers having a known 3D configuration (“With the phantom placed in the ﬁeld of view of the imaging system, one radiographic image is taken and the locations of each BB in the image are determined. The piercing point (offset of the image, or “projection point”), detector angle, source position, detector position, and gantry angle are calculated using the method explained below. One x-ray image of the phantom is sufficient to determine the geometry or “pose” of the system. To characterize the geometry of the system at different gantry angles (poses), an x-ray image acquisition, and the calibration are repeated at each desired gantry angle.” page 972, C. Calibration procedure).
Cho further teaches determining the imaging geometry (detector tilt, source position, detector position, gantry angle, etc.) of each of the two or more orientations of see pages 972-976); e.g., the detector to source distance (“                        
                            
                                
                                    Z
                                
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    ”) for a given orientation (“i”) is determined based on the inner and outer distances (“                        
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                        
                    ” and “                        
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                    ”) of ellipses of the projected fiducial markers as shown in the 2D projection x-ray image and the known 3D configuration of the fiducial (radius of the circular pattern of ball bearings “rad”, and the distance between the two circular trajectories “l”) by using equation 22:
                
                    
                        
                            Z
                        
                        
                            S
                        
                        
                            i
                        
                    
                    =
                    
                        
                            2
                             
                            r
                            a
                            d
                             
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                        
                            l
                            (
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                            )
                        
                    
                
            
As discussed above, Fu performs the registration between the 2D projection x-ray images and the 3D scan volume using an approximated imaging geometry. The ordinarily skilled artisan would have recognized that by using fiducial markers to experimentally measure/determine the imaging geometry, the registration between the 2D projection x-ray images and the 3D scan volume can be improved by using the measured/determined imaging geometry instead of the approximated imaging geometry.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Fu such that each of the plurality of 2D projection x-ray images includes a projection of fiducial markers having a known 3D configuration; and by further configuring the one or more processors to determine the imaging geometry of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the known 3D configuration of the plurality of fiducial 
However, it is noted that neither Fu nor Cho (either combined as discussed above or individually) teaches non-invasive fiducial markers per se.
Heilbrun teaches non-invasive fiducial markers for registration/calibration purposes (“During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient’s head 210. Fiducial structure 220 may be removed from workspace 208 when it not required.” col. 5, lines 33-40; further, see col. 10, lines 22-28; and col. 6, lines 45-57).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Fu such that the fiducial markers are non-invasive, as taught by Heilbrun; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for the fiducial markers in a manner that is easy to remove from the patient/workspace when not in use and also in a hygienic reusable manner.
Regarding the limitations of the “2D angiographic images” and the “angiographic imaging system”, the ordinarily skilled artisan would have recognized that the x-ray imaging system of Fu reads on an angiographic imaging system because x-ray imaging can be used for angiography.
per se (e.g., Fu does not teach that the 2D projection images are of the blood vessels); let alone the “identify”, “project”, and “display” functions as recited in the claims.
Hipwell teaches acquiring 2D angiographic images and registering them to a 3D scan volume produced by a 3D imaging system (“aligning three-dimensional (3-D) magnetic resonance angiography (MRA) with 2-D X-ray digital subtraction angiograms (DSA)”, Abstract).
Hipwell further teaches:
identifying contours of a target vasculature in the 3D scan volume (see Fig. 3, right, which is a digitally reconstructed radiograph (DDR) of the segmented 3D phase contrast magnetic resonance angiography (PC-MRA); as shown in the Fig. 3, the vessel contour has been identified in the PC-MRA by segmentation);
projecting the contours of the target vasculature, through an imaging geometry of one or more orientations of the angiographic imaging system (the DDR process performed on the PC-MRA involves projecting the contours of the target vasculature through an imaging geometry into a 2D plane; the imaging geometry is understood to be that of an orientation of the angiographic imaging system because the projected target vasculature appears to match/be aligned with the target vasculature in the 2D angiographic image as shown in Fig. 3, left); and
displaying the projections of the target vasculature in one or more 2D angiographic images (see Fig. 8 which shows projections of target vasculatures in red, overlaid in 2D angiographic images in green).
Minimally invasive neuro-interventions such as the treatment of arteriovenous malformations (AVMs) or intracranial aneurysms via endovascular coiling or glue embolization [1], [2], routinely make use of fluoroscopy and digital subtraction angiography (DSA) to guide the placement of instruments, such as catheters and coils. However the two-dimensional (2-D) nature of these images makes navigation of the tortuous cerebral vessels a demanding task and complicates, in the case of endovascular coil embolization for instance, the delivery of coils through the neck of the aneurysm. Registration of the 2-D X-ray projection images to preoperative magnetic resonance angiography (MRA) can greatly enhance visualization and introduces potentially useful complementary information such as three-dimensional (3-D) blood flow.” (I. Introduction).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified Fu invention such that the 2D projection images are 2D angiographic images of a target vasculature, and also by further configuring the one or more processors to identify contours of a target vasculature in the 3D scan volume, project the contours of the target vasculature through an imaging geometry of one or more orientations of the angiographic imaging system, and display the projections of the target vasculature in one or more 2D angiographic images, as taught by Hipwell; and the ordinarily skilled artisan would have been motivated to make this modification in order to greatly enhance visualization of blood vessels to identify areas of treatment (e.g., AVMs, etc.) and provide useful complementary information thereto (e.g., 3D blood flow, etc.).

claim 12, Fu modified in view of the teachings of Cho, Heilbrun, and Hipwell teaches the invention of claim 8. The modified Fu invention further teaches that to register the selected 2D angiographic images to the 3D scan volume, the one or more processors are configured to:
generate DRRs from the 3D scan volume using the imaging geometry (                                
                                    
                                        
                                            α
                                        
                                        
                                            A
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            α
                                        
                                        
                                            B
                                        
                                    
                                
                            ) of the two or more orientations (projections A and B) of the angiographic imaging system (see steps 401A, 40B, Fig. 4; ¶ [0043]-[0044], [0047]; as discussed above regarding claim 8, Fu has been modified to use a measurement of the imaging geometry to generate the DRRs instead of using an estimate of the imaging geometry; further, the 2D projection x-ray images were modified to be angiographic images);
compare selected ones of the DRRs to the selected 2D angiographic images (404, Fig. 4; ¶ [0044]-[0045], [0047]-[0048]; as discussed above regarding claim 8, Fu has been modified such that the 2D projection x-ray images were modified to be angiographic images); and
find a transformation between the 3D scan volume and the 3D object space that maximizes a similarity measure between the selected DRRs and the selected angiographic images (405, Fig. 4; ¶ [0046]-[0049]; as discussed above regarding claim 8, Fu has been modified such that the 2D projection x-ray images were modified to be angiographic images).

Regarding claim 16, Fu modified in view of the teachings of Cho, Heilbrun, and Hipwell teaches the invention of claim 12. The modified Fu invention further teaches that the similarity measure comprises an image intensity similarity measure, and ¶ [0045]-[0053]).

Regarding claim 17, Fu modified in view of the teachings of Cho, Heilbrun, and Hipwell teaches the invention of claim 12; but does not teach that the one or more processors are further configured to: fuse the 3D object space with the 3D scan volume using the transformation between the 3D scan volume and the 3D object space; and generate contours of the target vasculature from the volume of the target vasculature in the 3D object space.
Hipwell teaches fusing the 3D object space with the 3D scan volume using the transformation between the 3D scan volume and the 3D object space; and generating contours of the target vasculature from the volume of the target vasculature in the 3D object space (see Fig. 8 which illustrates the 3D scan volume in red registered with the 3D object space of the 2D angiographic image, evidenced by the fact that they are spatially aligned/overlapped; the contours of the vasculature are highlighted by virtue of being angiographic data as can be clearly seen in Fig. 8).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further configure the one or more processors to of modified Fu invention to fuse the 3D object space with the 3D scan volume using the transformation between the 3D scan volume and the 3D object space; and generate contours of the target vasculature from the volume of the target vasculature in the 3D object space; and the ordinarily skilled artisan would have been motivated to make this modification in order to greatly enhance visualization of blood vessels to identify areas of treatment (e.g., 

Regarding claim 18, Fu teaches a non-transitory machine-readable medium including data that, when executed by one or more processors, cause the one or more processors to perform operations (see ¶ [0025]) comprising:
acquiring (at step 402, Fig. 4) a plurality of 2D projection x-ray images (X-ray image A and X-ray image B) with two or more orientations (projections A and B, Fig. 3, ¶ [0041]-[0042]) of an x-ray imaging system (imaging X-ray sources 103A and 103B, and detectors 104A and 104B, Fig. 1A), each orientation having an unknown imaging geometry (“geometric relationship between the positions of the patient (a 3-D object) and the 2-D image projections produced by the in-treatment X-ray imaging system”, ¶ [0040]; “                                
                                    
                                        
                                            α
                                        
                                        
                                            A
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            α
                                        
                                        
                                            B
                                        
                                    
                                
                             are the geometric amplification factors (e.g., scale factors related to source-to-patient and patient-to-detector distances) for projections A and B”, ¶ [0043]; see discussion below);
registering (at steps 404-406, Fig. 4), by one or more processors, selected 2D projection x-ray images of the plurality of 2D projection x-ray images (X-ray image A and X-ray image B) to a 3D scan volume produced by a 3D imaging system (CT scan ¶ [0030], which implies a CT scanner) (see ¶ [0040]-[0047]), wherein the imaging geometry of each orientation of the x-ray imaging system is unknown with respect to the 3D imaging system prior to acquiring the plurality of 2D projection x-ray images (see discussion below); and
estimating/approximating the imaging geometry of each of the two or more orientations of the x-ray imaging system (implied from “the number of DRRs required for registration may be reduced by making simplifying approximations of the geometric relationship between the position of the patient (a 3-D object) and the 2-D image projections produced by the in-treatment X-ray imaging system.” ¶ [0040]).
Regarding the limitation of the unknown imaging geometry: Prior to acquiring the plurality of 2D projection x-ray images, the CT scanner (or anyone/anything else for that matter) would not know the geometric amplification factors                         
                            
                                
                                    α
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    B
                                
                            
                        
                     (which are based on the source-to-patient and patient-to-detector distances at the time of acquiring the 2D projection images) because the 2D projections images hadn’t been acquired yet. For example, consider a photographer photographing a subject:
Prior to taking the photograph of the subject, a third party observer asks the photographer himself how far away from the subject he was (i.e., distance between camera and subject) when he photographed the subject. The photographer replies that he can’t answer the question because he doesn’t know (i.e., he hasn’t even photographed the subject yet). Even if the photographer gives some sort of estimate, plan, or current position as an answer to the question, this may not necessarily be the actual distance between the camera and the subject at the time of photographing when the photographer does get around to photographing the subject. For example, this could possible change between the answer and the actual photographing. In this sense, the photographer (let alone the third party observer asking the photographer) can’t really know for sure what the distance between the camera and the subject will be until the photograph is actually taken.
In this case, the CT scanner (as a third party observer), or anyone/anything else for that matter, can’t really know for sure what the imaging geometry (the geometric                         
                            
                                
                                    α
                                
                                
                                    A
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    B
                                
                            
                        
                     which are based on the source-to-patient and patient-to-detector distances at the time of acquiring the 2D projection images) will be until the 2D projection x-ray images are acquired by the x-ray imaging system.
Fu does not teach that each of the plurality of 2D projection x-ray images includes a projection of a plurality of fiducial markers having a known 3D configuration, let alone determining the imaging geometry of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the known 3D configuration of the plurality of fiducial markers.
Cho teaches each of a plurality of 2D projection x-ray images includes a projection of a plurality of fiducial markers having a known 3D configuration (“With the phantom placed in the ﬁeld of view of the imaging system, one radiographic image is taken and the locations of each BB in the image are determined. The piercing point (offset of the image, or “projection point”), detector angle, source position, detector position, and gantry angle are calculated using the method explained below. One x-ray image of the phantom is sufficient to determine the geometry or “pose” of the system. To characterize the geometry of the system at different gantry angles (poses), an x-ray image acquisition, and the calibration are repeated at each desired gantry angle.” page 972, C. Calibration procedure).
Cho further teaches determining the imaging geometry (detector tilt, source position, detector position, gantry angle, etc.) of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the see pages 972-976); e.g., the detector to source distance (“                        
                            
                                
                                    Z
                                
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                    ”) for a given orientation (“i”) is determined based on the inner and outer distances (“                        
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                        
                    ” and “                        
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                    ”) of ellipses of the projected fiducial markers as shown in the 2D projection x-ray image and the known 3D configuration of the fiducial (radius of the circular pattern of ball bearings “rad”, and the distance between the two circular trajectories “l”) by using equation 22:
                
                    
                        
                            Z
                        
                        
                            S
                        
                        
                            i
                        
                    
                    =
                    
                        
                            2
                             
                            r
                            a
                            d
                             
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                        
                        
                            l
                            (
                            
                                
                                    L
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    L
                                
                                
                                    1
                                
                            
                            )
                        
                    
                
            
As discussed above, Fu performs the registration between the 2D projection x-ray images and the 3D scan volume using an approximated imaging geometry. The ordinarily skilled artisan would have recognized that by using fiducial markers to experimentally measure/determine the imaging geometry, the registration between the 2D projection x-ray images and the 3D scan volume can be improved by using the measured/determined imaging geometry instead of the approximated imaging geometry.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Fu such that each of the plurality of 2D projection x-ray images includes a projection of fiducial markers having a known 3D configuration; and by further determining the imaging geometry of each of the two or more orientations of the x-ray imaging system from the projection of the plurality of fiducial markers in each of the 2D projection x-ray images of the plurality of 2D projection x-ray images and the known 3D configuration of the plurality of fiducial markers, as taught by Cho; and the ordinarily skilled artisan would have been motivated to make this modification in order to 
However, it is noted that neither Fu nor Cho (either combined as discussed above or individually) teaches non-invasive fiducial markers per se.
Heilbrun teaches non-invasive fiducial markers for registration/calibration purposes (“During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient’s head 210. Fiducial structure 220 may be removed from workspace 208 when it not required.” col. 5, lines 33-40; further, see col. 10, lines 22-28; and col. 6, lines 45-57).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Fu such that the fiducial markers are non-invasive, as taught by Heilbrun; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for the fiducial markers in a manner that is easy to remove from the patient/workspace when not in use and also in a hygienic reusable manner.
Regarding the limitations of the “2D angiographic images” and the “angiographic imaging system”, the ordinarily skilled artisan would have recognized that the x-ray imaging system of Fu reads on an angiographic imaging system because x-ray imaging can be used for angiography.
Notwithstanding the above, the modified Fu invention does not teach that the 2D projection images are angiographic images per se (e.g., Fu does not teach that the 2D identify”, “project”, and “display” functions as recited in the claims.
Hipwell teaches acquiring 2D angiographic images and registering them to a 3D scan volume produced by a 3D imaging system (“aligning three-dimensional (3-D) magnetic resonance angiography (MRA) with 2-D X-ray digital subtraction angiograms (DSA)”, Abstract).
Hipwell further teaches:
identifying contours of a target vasculature in the 3D scan volume (see Fig. 3, right, which is a digitally reconstructed radiograph (DDR) of the segmented 3D phase contrast magnetic resonance angiography (PC-MRA); as shown in the Fig. 3, the vessel contour has been identified in the PC-MRA by segmentation);
projecting the contours of the target vasculature, through an imaging geometry of one or more orientations of the angiographic imaging system (the DDR process performed on the PC-MRA involves projecting the contours of the target vasculature through an imaging geometry into a 2D plane; the imaging geometry is understood to be that of an orientation of the angiographic imaging system because the projected target vasculature appears to match/be aligned with the target vasculature in the 2D angiographic image as shown in Fig. 3, left); and
displaying the projections of the target vasculature in one or more 2D angiographic images (see Fig. 8 which shows projections of target vasculatures in red, overlaid in 2D angiographic images in green).
Hipwell further teaches: “Minimally invasive neuro-interventions such as the treatment of arteriovenous malformations (AVMs) or intracranial aneurysms via endovascular coiling or glue embolization [1], [2], routinely make use of fluoroscopy and digital subtraction angiography (DSA) to guide the placement of instruments, such as catheters and coils. However the two-dimensional (2-D) nature of these images makes navigation of the tortuous cerebral vessels a demanding task and complicates, in the case of endovascular coil embolization for instance, the delivery of coils through the neck of the aneurysm. Registration of the 2-D X-ray projection images to preoperative magnetic resonance angiography (MRA) can greatly enhance visualization and introduces potentially useful complementary information such as three-dimensional (3-D) blood flow.” (I. Introduction).
At the time of invention it would have been obvious to one having ordinary skill in the art to further modify the modified Fu invention such that the 2D projection images are 2D angiographic images of a target vasculature, and also by further identifying contours of a target vasculature in the 3D scan volume, projecting the contours of the target vasculature through an imaging geometry of one or more orientations of the angiographic imaging system, and displaying the projections of the target vasculature in one or more 2D angiographic images, as taught by Hipwell; and the ordinarily skilled artisan would have been motivated to make this modification in order to greatly enhance visualization of blood vessels to identify areas of treatment (e.g., AVMs, etc.) and provide useful complementary information thereto (e.g., 3D blood flow, etc.).

Regarding claim 20, it is noted that the limitation of “wherein the plurality of non-invasive fiducial markers is temporarily attached to a patient’s head” is not given patentable weight because (1) this reads like a method step and the claim is to a product, not a method, and (2) the claim is not drawn to the plurality of non-invasive 
The modified Fu invention does not teach determining the 3D configuration of the plurality of non-invasive fiducial markers by, acquiring a calibrated 3D image of the patient, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated 3D image
Heilbrun teaches determining the 3D configuration of the plurality of non-invasive fiducial markers by, acquiring a calibrated 3D image of the patient, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated 3D image (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify operations of the modified invention of Fu to further comprise determining the 3D configuration of the plurality of non-invasive fiducial markers by, acquiring a calibrated 3D image of the patient, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated 3D image, as taught by Heilbrun; and the ordinarily skilled artisan would have been motivated to make this modification in order to calibrate the fiducial markers and improve the registration.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu in view of Cho, Heilbrun, and Hipwell as applied to claim 1 above, and further in view of Cosman et al., US 6,259,943 B1 (hereinafter “Cosman”).
claims 3 and 4, the modified Fu invention teaches the invention of claim 1 as discussed above; but does not teach that determining the 3D configuration of the plurality of non-invasive fiducial markers by acquiring a calibrated 3D image of the patient by means of a 3D tracking system, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated 3D image.
Heilbrun teaches that the non-invasive fiducial markers are temporarily brought in spatial relationship with the patient’s head, the method further comprising determining the 3D configuration of the plurality of non-invasive fiducial markers by acquiring a calibrated 3D image of the patient by means of a 3D tracking system, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated image (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the invention of Fu such that the non-invasive fiducial markers are temporarily brought in spatial relationship with the patient’s head, the method further comprising determining the 3D configuration of the plurality of non-invasive fiducial markers by acquiring a calibrated 3D image of the patient by means of a 3D tracking system, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated image, as taught by Heilbrun; and the ordinarily skilled artisan would have been motivated to make this modification in order to calibrate the fiducial markers and improve the registration.
The modified Fu invention however, does not teach that the non-invasive markers are temporarily attached to the patient’s head as claimed.
Cosman teaches temporarily attaching non-invasive markers to a patient’s head (e.g., see Fig. 3; “FIG. 1 and FIG. 3 show the application of a head clamp or head ring in the example of the cranial localizer application. In FIG. 1, the head clamp 1, which is an open or substantially C-shaped structure, is attached to the patient's cranium by the screws, such as screw means 3. This might anchor directly to the skull or could be used non-invasively by pressure pads on the external contour, or could even be used with confirmation means to the back of the head, nasion, dental trays, etc. It then represents a patient attachment means, a head clamp, or an external apparatus, the referencing of which to the CT scan's coordinate space in the patient's anatomy is one of the objectives of the present invention.” col. 3, line 65 – col. 4, line 10).
The ordinarily skilled artisan would have recognized that (temporarily) attaching the non-invasive markers to the patient’s head would prevent movement between the patient and the fiducial markers (i.e., a fixed spatial relationship) and therefore reduce any registration errors associated with such movement.
At the time of invention, it would have been obvious to one having ordinary skill in the art to temporarily attach the non-invasive markers to the patient’s head, as taught by Cosman, in order to reduce registration errors associated with movement between the patient’s head and the non-invasive fiducial markers.

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu in view of Cho, Heilbrun, and Hipwell applied to claims 1 and 8 above, and further in view of Wu et al., US 2005/0105679 A1 (hereinafter “Wu”).
Regarding claims 6 and 10, Fu modified in view of the teachings of Cho, Heilbrun, and Hipwell teaches the invention of claims 1 and 8 as discussed above. It is noted that the angiographic images discussed above implies identifying contours of a target vasculature in the angiographic images because angiographic images 
However, the ordinarily skilled artisan would have recognized that back projection used as a reconstruction technique in tomosynthesis (similar to that of CT) reads on such limitation.
Wu teaches a tomosysthesis reconstruction algorithm that involves back projecting 2D projection images (which include targets of interest; “detector pixels”) to through the imaging geometry of multiple orientations of a 2D projection imaging system, to a 3D object space, thereby rending a volume of the target (“voxel”) in the 3D object space (“The back projection step can be implemented by locating detector pixels containing attenuation information relating to a selected voxel and using those pixels to update the attenuation value of the selected voxel. The back projection step can further include performing a back projection for at least each voxel corresponding to a three-dimensional reconstruction of the target element.” ¶ [0016]; further, see ¶ [0057]-[0058]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the modified invention of Fu by back-projecting pixels of the 2D angiographic images, through the imaging geometry of the two or more orientations, to 
The ordinarily skilled artisan would have recognized that by applying Wu’s technique to the 2D angiographic images of the modified Fu invention, the contours of the target vasculature would have been back-projected and a volume of the target vasculature would have been rendered because the pixels themselves of the 2D angiographic images identify the target vasculature and contours thereof as discussed above.

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, although a time-series of angiographic images is known in the prior art, for example to examine the blood flow dynamics (e.g., see Ford et al., “Virtual Angiography for Visualization and Validation of Computational Models of Aneurysm Hemodynamics” IEEE Transactions on Medical Imaging, Vol. 24, No. 12, December 2005), the prior art of record does not teach using such time series of angiographic images (particularly, images with contrast agent and images without contrast agent) as the angiographic images in the claimed registration technique. Short of improper hindsight, the ordinarily skilled artisan would not have been motivated to and images without contrast agent) as recited in claim 13 in the claimed registration technique.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turgeon et al., "2D‐3D registration of coronary angiograms for cardiac procedure planning and guidance" Med. Phys. 32 (12), December 2005, pages 3737-3749
Prokop et al., "Use of Maximum Intensity Projections in CT Angiography: A Basic Review". RadioGraphics vol. 17, no. 2, 1997, 433-451.

This Office Action is Non-Final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793